Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Szivos reg 39,394 on 3/18/2021.

The application has been amended as follows: 
Claims 14-16: CANCELLED

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach the following limitations in combination with the entirety of claim 1:
wherein the middle portion of the metal trace is operably connected to a second surface of the thin film, the second surface of the thin film opposite the first surface of the thin film;
an upper space transformer, wherein both the first end and the second end of the metal trace are in physical contact with a first surface of the upper space transformer, wherein a pressurized liquid and/or gas is configured to expand a space between the second surface of the thin film and the upper space transformer


Regarding claim 25, the prior art does not teach the following limitations in combination with the entirety of claim 25:
wherein the middle portion of the metal trace is operably connected to a second surface of the thin film, the second surface of the thin film opposite the first surface of the thin film; 
an upper space transformer, wherein both the first end and the second end of the metal trace are operably connected to a first surface of the upper space transformer, wherein a pressurized liquid and/or gas is configured to expand a space between the second surface of the thin film and the upper space transformer, wherein the metal trace is configured to vertically expand and vertically contract between an expanded state and an unexpanded state, and wherein the probe tip is configured to move closer to, and further from, the upper space transformer, wherein, in the expanded state, the middle portion is nearer the probe tip than either of the first end or the second end

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863